Motion to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file five typewritten copies of his brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the January 1961 Term. The appeal is ordered placed on the calendar for said term. Motion for assignment of counsel granted. Grant Reynolds, Esq., 20 Depot Plaza, White Plains, N. Y., is assigned as counsel to prosecute the appeal. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.